Exhibit 10.9b
 
CENTEX CORPORATION
 
EXECUTIVE DEFERRED COMPENSATION PLAN
 
DEFERRED COMPENSATION AGREEMENT
March 13, 2009 Award
 
This Deferred Compensation Agreement (“Agreement”) is entered into as of March
13, 2009, by and between ____________________________ (the “Participant”) and
Centex Corporation (the “Company”).
 
WHEREAS, the Company has established the Centex Corporation Executive Deferred
Compensation Plan (which, as amended from time to time, is referred to in this
Agreement as the “Plan”); and
 
WHEREAS, the Plan’s Committee has determined that the Participant should receive
an award of non-qualified deferred cash compensation as more fully described
herein (“Deferred Cash Compensation”), subject to the terms and conditions of
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Participant and the Company agree as follows:
 
SECTION 1.         The Plan.
 
The Plan is incorporated by reference and made a part of this Agreement for all
purposes.  This Agreement and the Plan shall govern the rights of the
Participant and the Company with respect to the award of Deferred Cash
Compensation described below.  All capitalized terms used herein, unless
otherwise defined, have the meaning ascribed to such terms in the Plan.
 

SECTION 2.         Amount of Award.
 
The Participant is hereby awarded Deferred Cash Compensation from the Company in
the amount of $_____________ in accordance with the terms of this Agreement and
the Plan.  The Deferred Cash Compensation shall vest and be paid as provided in
this Agreement and the Plan.
 

SECTION 3.         Terms of Award.
 
3.1   Account.  The Committee shall cause an Account to be kept in the name of
the Participant (or, in the event of the Participant’s death, his or her
Beneficiary) which shall reflect the amount awarded pursuant to Section 2 on the
effective date of this Agreement and the value of any portion of the Deferred
Cash Compensation that has vested pursuant to Section 3.4 that is payable to the
Participant or Beneficiary under the Plan.  The obligation to pay to the
Participant the Deferred Cash Compensation shall be carried on the books of the
Company as an unsecured debt in an Account.
 
 
1

--------------------------------------------------------------------------------


 
The Participant acknowledges and agrees that nothing in this Agreement shall be
deemed to create a trust of any nature or kind or create any fiduciary
relationship.  Neither the Participant, his or her estate or personal
representative(s), nor his or her Beneficiary shall have any right, title or
interest in or to any funds in the Account, which is established by the Company
merely for the purpose of recording such unsecured contractual
obligation.  Until and except to the extent that Deferred Cash Compensation
hereunder is vested or paid to the Participant or his or her Beneficiary, the
interest of the Participant or the Beneficiary is contingent only and is subject
to forfeiture as provided in Section 3.4 below.  All funds in the Account, if
any, shall continue to be part of the general funds of the Company, and title to
and beneficial ownership of any assets, whether cash or investments, which the
Company may, in its sole discretion, set aside or earmark to meet its
obligations hereunder shall at all times remain in the Company until paid to the
Participant.  Neither the Participant nor any Beneficiary shall under any
circumstances acquire any property interest in any specific assets of the
Company.
 
3.2   Beneficiary.  The Participant may designate a Beneficiary in accordance
with the Plan.
 
3.3   Interest.  Notwithstanding any provision of this Agreement or the Plan,
the Deferred Cash Compensation shall not be credited with interest.
 
3.4   Vesting.  The Participant’s contingent right to receive the Deferred Cash
Compensation shall vest on the dates and in the percentages described
below.  Other than as provided in the Plan, the Participant must be an Employee
of the Company in good standing as of the applicable vesting date.  The
foregoing to the contrary notwithstanding, the Participant shall be fully vested
in all amounts in his or her Account, regardless of the vesting schedule below
or his or her standing with the Company, as of the date of his or her
termination of employment due to his or her death or Disability (or as he or she
may otherwise be entitled under the Plan).
 
The Deferred Cash Compensation shall vest in installments such that it is fully
vested as of December 31, 2011, as follows:
 
Vesting Dates
 
Vesting Percentage of
Deferred Cash Compensation
     
June 30, 2009
 
  20%
February 15, 2010
 
  20%
September 30, 2010
 
  20%
May 15, 2011
 
  20%
December 31, 2011
 
  20%
   
100%


 
2

--------------------------------------------------------------------------------


 
3.5   Timing and Form of Distribution.  The Participant’s Deferred Cash
Compensation will be distributed in a lump sum in cash within the period
specified in the Plan following each vesting date (or such earlier date that a
substantial risk of forfeiture lapses as provided for under the Plan), provided
the Participant is still employed by the Company or an Affiliate on each such
date.  Payment of the Participant’s Deferred Cash Compensation on account of
separation from service for any reason (other than death) will be delayed, if
required, for six months after such Participant’s separation from service if the
Participant is a specified employee for purposes of Section 409A of the Internal
Revenue Code (“Section 409A”) on the date of his or her separation from service.
 
The Participant agrees that the Deferred Cash Compensation will be paid out only
to the extent that it has vested in accordance with this Agreement and the
Plan.  Any unvested portion of the Deferred Cash Compensation shall be forfeited
and terminate automatically upon termination of employment of the Participant
for any reason (other than death or Disability as described in Section 3.4
above), unless otherwise provided in the Plan, or the Company’s Executive
Severance Policy (as amended from time to time).
 
3.6   Tax Withholding.  The Participant agrees that the Company may take
whatever steps the Company, in its sole discretion, deems appropriate or
necessary to satisfy the Company’s state and federal income tax, social
security, Medicare, and other tax withholding obligations arising out of the
award.
 
SECTION 4.         General Provisions.
 
4.1   This Agreement and the Plan express the entire agreement of the parties as
to the Deferred Cash Compensation Award described herein, and all promises,
representations, understandings, arrangements and prior agreements are merged
herein and superseded hereby.  The foregoing notwithstanding, this Agreement
shall be interpreted, and such Deferred Cash Compensation shall in all events be
deferred and paid, in a manner consistent with Section 409A.  The Company
reserves the right, exercisable in its sole discretion, to amend the Plan and
this Agreement (without Participant’s consent) in order to accomplish such
result.  This Agreement is subject to the Company’s Policy on Recoupment in
Restatement Situations, and the Participant agrees that the Participant will
comply with the terms of that Policy.
 
4.2   If any of the provisions of this Agreement should be held to be invalid,
the remainder of this Agreement shall not be affected thereby.
 
4.3   This Agreement and the Plan shall be governed by and construed in
accordance with ERISA, and to the extent not preempted thereby, the laws of the
State of Texas.
 

 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the day and year first written above.
 

 

PARTICIPANT  
 
 
 
 
 
 
 
CENTEX CORPORATION
   By:  
 
 
 
/s/ Timothy R. Eller
     
Timothy R. Eller
Chairman & Chief Executive Officer

 
 
 
 
4

--------------------------------------------------------------------------------

 
